 98DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Teamsters&Auto Truck Drivers,LocalNo.70,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaandSam-Jo, Inc.,d/b/aSmiser Freight Service.Cases 20-CC-772 and20-CP-279January 13, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon charges filed by Sam-Jo, Inc., d/b/aSmiser Freight Service, herein called Smiser, theGeneral Counsel for the National Labor RelationsBoard,by the Regional Director for Region 20,issueda consolidated complaint on May 2,1968,againstBrotherhood of Teamsters & AutoTruckDrivers, Local No. 70, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, herein called Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) and 8(b)(7)(C) of the NationalLabor Relations Act, as amended. Copies of thecomplaint and notice of hearing were duly servedupon Respondent and Smiser.With respect to the unfair labor practices, it isalleged in the complaint that from February 26 untilMay 7, 1968, Respondent, without certificationtherefor, engaged in organization and recognitionpicketing at Smiser's premises for more than 30days without filing a petition, in violation of Section8(b)(7)(C), and that on March 7 and March 27,1968,Respondent picketed Smiser's customers attheirrespectivepremisesand on various datesthreatened other customers with picketing if they didnot cease doing business with Smiser, the object ofthe picketing and threats to picket being to forcethesecompanies to cease doing business withSmiser, and in turn to force Smiser to recognizeRespondent in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.On August 30, 1968, Respondent, Smiser, and theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20, filedwith the Board a Motion to Transfer Proceeding tothe Board and a Stipulation of Facts executed bythe parties on August 29, 1968, in the above-entitledproceeding. In said stipulation, the parties agreed towithdrawal of the answer to the complaint andstipulated that the only issue presented to the Boardconcerns the scope of the Order to be issued by theBoard to remedy the foregoing conduct. Theyagreed that the Stipulation of Facts and the exhibitsattached thereto and made part thereof constitutedthe entire recr*d in these cases, and that no oraltestimony is necessary or desired by the parties. Thepartieswaived a hearing before a Trial Examiner,themaking of findings of fact and conclusions oflaw by a Trial Examiner, the issuance of a TrialExaminer's Decision and Recommended Order, andthemaking of findings of fact and conclusions oflaw by the Board, and submitted the cases directlyto the Board for the issuance of whatever Order theBoard deems appropriate in this matter.On September 4, 1968, the Board issued an OrderGrantingMotion,ApprovingStipulationandTransferring Proceeding to the Board. Thereafter,theGeneral Counsel and Respondent filed briefs,and the General Counsel filed additional material insupport of his position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.With respect to the only issue before the Board,the General Counsel and Charging Party request abroad order forbidding Respondent to engage insecondary activity involving the named employers orany other employer or person in dispute with Smiseror any other primary employer and its employees,andforbiddingRespondenttoengageinorganization and recognition picketing of Smiser orany other employer. Respondent contends that abroad order is improper.As it has not been established in thecircumstances of these cases that Respondent hasdemonstratedaproclivitytodisregardtherequirements of the Act, we conclude that a broadorder is not appropriate herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Brotherhood of Teamsters & Auto Truck Drivers,LocalNo.70,InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpersof America, Oakland, California, its officers, agents,and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging, by picketing, threatsof picketing or by any other manner or means, anyindividual employed by Hoeppl's, Inc., herein calledHoeppl's,WaterWorks Supply Co., Inc., hereincalledWaterWorks, Goodyear Tire and RubberCompany, herein called Goodyear, Blue Chip StampCompany, herein called Blue Chip, Diamond ChainCompany, herein called Diamond, or by any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal,in the course of his employment, to perform anyservices,where an object thereof is to force orrequire said persons to cease doing business with'See, e.g.,Greer Stop Nut Co.160 NLRB 1919, 1920,R.W HughesConstructionCo, Inc.,138NLRB 428, 429;Endicott Church Furniture,Inc., 125 NLRB 854.174 NLRB No. 20 BROTHERHOOD OF TEAMSTERS,LOCAL 70Sam-Jo Inc., d/b/a Smiser Freight Service, hereincalled Smiser, and/or to force or require Smiser torecognizeorbargainwithRespondent as thecollective-bargainingrepresentativeofSmiser'semployees where Respondent has not been certifiedas the collective-bargaining representative of suchemployees under the provisions of Section 9 of theAct.(b)Threatening,restraining,orcoercing,bypicketing, threats of picketing or by any othermannerormeans,Hoeppl's,WaterWorks,Goodyear, Blue Chip, Diamond, or any other personengaged in commerce or in an industry affectingcommerce, where an object thereof is to force orrequire said persons to cease doing business withSmiser and/or to force or require Smiser torecognizeorbargainwithRespondent as thecollective-bargainingrepresentativeofSmiser'semployees where Respondent has not been certifiedas the collective-bargaining representative of suchemployees under the provisions of Section 9 of theAct.(c)Picketing or causing to be picketed Smiser,where an object thereof is to force or require SmisertorecognizeorbargainwithRespondent ascollective-bargainingrepresentativeofSmiser'semployees and/or to force or require Smiser'semployees to accept or select Respondent as theircollective-bargainingrepresentativewhereRespondent is not currently certified as thecollective-bargainingrepresentativeofsuchemployees under the provisions of Section 9 of theAct, and where such picketing has been conductedwithout a petition under Section 9(c) of the Actbeing filed within a reasonable period of time not toexceed 30 days from its commencement and suchpicketing is in violation of Section 8(b)(7)(C) of theAct.2.Take the following affirmative action toeffectuate the policies of the Act:(a)Post in conspicuous places in the businessoffices and meeting halls of Respondent, includingallplaceswhere notices to its members arecustomarily posted, copies of the attached noticemarked "Appendix."', Copies of said notice onforms provided by the Regional Director for Region20, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted immediatelyupon receipt thereof, and be maintained at thevarious aforesaidplacesfor 60 consecutive days.Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by any othermaterial.(b)Sign and mail copies of said notice to theRegionalDirector for Region 20 for posting bySmiser,Hoeppl's,WaterWorks, Goodyear, BlueChip, and Diamond, those companies willing, at all=In the event thatthisOrder is enforcedby a decree of a United StatesCourt of Appeals, thereshall be substitutedfor the words"a Decision andOrder," the words "a Decreeof the United States Court of AppealsEnforcing an Order "99locations where notices to their respective employeesare customarily posted.(c)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what stepsRespondent has taken to complyherewith.APPENDIXNOTICE TOALL MEMBERSPursuant to a Decision and Order of the NationalLaborRelationsBoardbaseduponaStipulationproviding for a consent decree of any appropriate UnitedStates Court of Appeals, and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our members that:WE WILL NOT by picketing, threats of picketing, orby any other manner or means, induce or encourageany individual employed by Hoeppl's Inc., herein calledHoeppl's,Water Works Supply Co., Inc., herein calledWaterWorks, Goodyear Tire and Rubber Company,herein called Goodyear, Blue Chip Stamp Company,herein called Blue Chip, Diamond Chain Company,herein called Diamond, or by any other person engagedin commerce or in an industry affecting commerce, toengage in a strike or refusal, in the course of hisemployment, to perform any services, where an objectthereof is to force or require said persons to ceasedoing business with Sam-Jo, Inc., d/b/a Smiser FreightService, herein called Smiser, and/or to force or requireSmiser, to recognize or bargain with us as thecollective-bargainingrepresentativeofSmiser'semployees when we have not been certified as thecollective-bargaining representative of such employeesunder the provisions of Section 9 of the Act.WE WILL NOT by picketing, threats of picketing, orby any other manner or means, threaten, restrain, orcoerce Hoeppl's,Water Works, Goodyear, Blue Chip,Diamond, or any other person engaged in commerce orinan industry affecting commerce, where an objectthereof is to force or require said persons to ceasedoing business with Smiser, and/or to force or requireSmiser to recognize or bargain with us as thecollective-bargainingrepresentativeofSmiser'semployees when we have not been certified as thecollective-bargaining representative of such employeesunder the provisions of Section 9 of the Act.WE WILL NOT picket Smiser, or cause it to bepicketed, where an object thereof is to force or requireSmisertorecognizeorbargainwithusascollective-bargainingrepresentativeofSmiser'semployeesand/or to force or require Smiser'semployeestoacceptorselectusastheircollective-bargaining representativewhen we are notcurrentlycertifiedasthecollective-bargainingrepresentative of such employees under the provisionsof Section 9 of the Act, and where such picketing hasbeen conducted without a petition under Section 9(c) oftheAct being filed within a reasonable period of timenot to exceed 30 days from its commencement and such 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing is in violationof Section 8(b)(7)(C) of theAct.BROTHERHOOD OFTEAMSTERS & AUTOTRUCK DRIVERS, LOCALNo. 70, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)This noticemust remain posted for 60 consecutive daysfrom thedate of posting,andmust notbe altered,defaced, or covered byany other material.Ifmembers have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywiththeBoard'sRegionalOffice,450 GoldenGateAvenue,Box 36047,San Francisco,California94102, Telephone 415-556-3197.